 


109 HR 4919 IH: To extend the educational flexibility program under section 4 of the Education Flexibility Partnership Act of 1999.
U.S. House of Representatives
2006-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4919 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2006 
Mr. Castle (for himself, Mrs. Musgrave, and Mr. Platts) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To extend the educational flexibility program under section 4 of the Education Flexibility Partnership Act of 1999. 
 
 
1.Educational flexibility program extension 
(a)Extension authorityNotwithstanding any other provision of law, the Secretary of Education is authorized to carry out the educational flexibility program under section 4 of the Education Flexibility Partnership Act of 1999 (20 U.S.C. 5891b), until the date of enactment of an Act that reauthorizes programs under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.), for any State that was an Ed-Flex Partnership State on September 30, 2004. 
(b)Designation 
(1)In generalAny designation of a State as an Ed-Flex Partnership State that was in effect on September 30, 2004, shall be extended until the date of enactment of an Act that reauthorizes programs under part A of title I of the Elementary and Secondary Education Act of 1965, if the Secretary of Education makes the determination described in paragraph (2). 
(2)DeterminationThe determination referred to in paragraph (1) is a determination that the performance of the State educational agency, in carrying out the programs for which the State has received a waiver under the educational flexibility program, justifies the extension of the designation. 
 
